            CASE 0:19-cv-03038-PJS-HB Doc. 31 Filed 09/29/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,
                                                             Civil No. 19-cv-3038 (PJS/HB)
                       Petitioner,

v.
                                                               ORDER ON REPORT
Charlie Song,                                                AND RECOMMENDATION

                       Respondent.


       The above-entitled matter came before the Court upon the Report and Recommendation

of the United States Magistrate Judge. No objections have been filed to the Report and

Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the files,

records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.       The Report and Recommendation is ADOPTED;
       2.       The government’s Petition to Determine the Present Mental Condition of an
                Imprisoned Person under 18 U.S.C. § 4245 [Doc. No. 1] is GRANTED;
       3.       The Court finds that Charlie Song is a person with a mental disease or defect, is in
                need of custody for care or treatment of that mental disease or defect, and that
                FMC Rochester is a suitable facility for such custody, care, and treatment; and
       4.       Song is committed to the custody of the United States Attorney General pursuant
                to 18 U.S.C. § 4245 for hospitalization and treatment until he is no longer in need
                of such custody for care and treatment, or until the expiration of the sentence of
                imprisonment, whichever occurs earlier.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: 9/29/20                                 s/Patrick J. Schiltz
                                              PATRICK J. SCHILTZ
                                              United States District Judge
